Bowles, Justice.
We granted certiorari to review the decision of the Court of Appeals in Bowers v. State, 151 Ga. App. 46 (258 SE2d 623) (1979), wherein the trial court’s denial of appellant’s motion to suppress was reversed. Upon consideration by this court we find that the Court of Appeals was correct in holding that at the time of appellant’s arrest probable cause was absent, rendering the subsequent search invalid. Accordingly, we affirm.

Judgment affirmed.


All the Justices concur, except Marshall, J., who concurs in the judgment only.